Exhibit 10.2

FINAL

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

Adopted by AmeriGas Propane, Inc.

Board of Directors on April 26, 2010

Approved by AmeriGas Partners, L.P.

Unit holders on July 30, 2010

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

  

Purpose

   1

2.

  

Definitions

   1

3.

  

Administration

   3

4.

  

Grants

   4

5.

  

Common Units Subject to the Plan

   4

6.

  

Eligibility for Participation

   5

7.

  

Options

   5

8.

  

Phantom Units

   6

9.

  

Performance Units

   7

10.

  

Distribution Equivalents

   8

11.

  

Unit Awards

   8

12.

  

Unit Appreciation Rights and Other Unit-Based Awards

   9

13.

  

Performance-Based Compensation

   10

14.

  

Deferrals

   11

15.

  

Withholding of Taxes

   11

16.

  

Transferability of Grants

   11

17.

  

Consequences of A Change of Control

   11

18.

  

Requirements for Issuance of Common Units

   12

19.

  

Amendment and Termination of the Plan

   13

20.

  

Miscellaneous

   13

21.

  

Exhibit A

   16

 

(i)



--------------------------------------------------------------------------------

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

1. Purpose

The purpose of the AmeriGas Propane, Inc. 2010 Long-Term Incentive Plan on
behalf of AmeriGas Partners, L.P. (defined below as the “Plan”) is to assist
AmeriGas Propane, Inc. (defined below as the “Company”), in its capacity as
General Partner of AmeriGas Partners, L.P. (defined below as “APLP”), in
securing and retaining employees and directors of outstanding ability who are in
a position to participate significantly in the development and implementation of
the strategic plans of APLP. The Plan provides (i) designated employees of the
Company and its affiliates and (ii) non-employee members of the Board of
Directors of the Company with the opportunity to receive grants of options,
phantom units, performance units, unit awards, unit appreciation rights,
distribution equivalents and other unit-based awards. The Company believes that
by providing equity-based compensation, the Plan will encourage the participants
to contribute materially to the long-term growth of APLP, thereby benefiting
APLP’s Common Unit holders, and will more closely align the economic interests
of the participants with those of APLP’s Common Unit holders.

The Plan was adopted by the Company’s Board of Directors on April 26, 2010, and
is being submitted to APLP’s Common Unit holders for approval in July, 2010.

2. Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a) “Affiliate” will have the meaning ascribed to such term in Rule 12b-2 of the
General Rules under the Exchange Act.

(b) “APLP” means AmeriGas Partners, L.P., a Delaware limited partnership.

(c) “APLP Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of AmeriGas Partners, L.P., dated as of July 27, 2009, as
amended from time to time.

(d) “Board” means the Company’s Board of Directors as constituted from time to
time.

(e) “Change of Control” means a change of control as defined in the attached
Exhibit A, or as modified by the Board from time to time.

(f) “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(g) “Committee” means (i) with respect to Grants to Employees, the
Compensation/Pension Committee of the Board or its successor, and (ii) with
respect to Grants made to Non-Employee Directors, the Board or its delegate.

(h) “Common Unit” means a unit representing a fractional part of the partnership
interests of all limited partners and assignees with respect to APLP and having
the rights and obligations specified with respect to common units in the APLP
Partnership Agreement.

(i) “Company” means AmeriGas Propane, Inc., a Pennsylvania corporation, and any
successor thereto that is the General Partner.

(j) “Date of Grant” means the effective date of a Grant, provided, however, that
no retroactive Grants will be made.

(k) “Disability” or “Disabled” means a long-term disability as determined under
the long-term disability plan of the Company, UGI or one of their Affiliates,
which is applicable to the Participant.

(l) “Distribution Equivalent” means an amount calculated with respect to a
Grant, which is determined by multiplying the number of Common Units subject to
the Grant by the per-Common Unit cash distribution, or the per-Common Unit fair
market value (as determined by the Committee) of any distribution in
consideration other than cash, paid by APLP on its Common Units. If interest is
credited on accumulated distribution equivalents, the term “Distribution
Equivalent” shall include the accrued interest.

(m) “Effective Date” of the Plan means January 1, 2010, subject to approval of
the Plan by APLP’s Common Unit holders.

(n) “Employee” means an employee of the Company or an Affiliate of the Company
(including an officer or director who is also an employee) who performs services
for APLP or in furtherance of APLP’s business, but excluding any person who is
classified by the Company as a “contractor” or “consultant,” no matter how
characterized by the Internal Revenue Service, other governmental agency or a
court. Any change of characterization of an individual by the Internal Revenue
Service or any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.

(o) “Employer” means the Company, APLP or their Affiliates.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Exercise Price” means the per Common Unit price at which Common Units may
be purchased under an Option, as designated by the Committee.

(r) “Fair Market Value” of a Common Unit means the last reported sale price of a
Common Unit on the New York Stock Exchange on the day on which Fair Market Value
is being determined, as reported on the composite tape for transactions on the
New York Stock Exchange. In the event that there are no Common Unit transactions
on the New York Stock

 

2



--------------------------------------------------------------------------------

Exchange on such day, the Fair Market Value will be determined as of the
immediately preceding day on which there were Common Unit transactions on that
exchange. Notwithstanding the foregoing, in the case of a broker-assisted
exercise pursuant to Section 7(c), the Fair Market Value will be the actual sale
price of the Common Units issued upon the exercise of the Option.

(s) “General Partner” means AmeriGas Propane, Inc., its successor as general
partner of APLP, or its transferee, all as provided in the APLP Partnership
Agreement.

(t) “Grant” means an Option, Phantom Unit, Performance Unit, Unit Award, UAR or
Other Unit-Based Award granted under the Plan.

(u) “Grant Letter” means the written instrument that sets forth the terms and
conditions of a Grant, including all amendments thereto.

(v) “Non-Employee Director” means a member of the Board who is not an employee
of the Employer.

(w) “Option” means an option to purchase Common Units, as described in
Section 7.

(x) “Other Unit-Based Award” means any Grant based on, measured by or payable in
Common Units (other than an Option, Phantom Unit, Performance Unit, Unit Award
or UAR), as described in Section 12.

(y) “Participant” means an Employee or Non-Employee Director designated by the
Committee to participate in the Plan.

(z) “Performance Unit” means an award of a phantom unit representing a Common
Unit, as described in Section 9.

(aa) “Plan” means this 2010 AmeriGas Propane, Inc. Long-Term Incentive Plan, as
in effect from time to time.

(bb) “Phantom Unit” means an award of a phantom unit representing a Common Unit,
as described in Section 8.

(cc) “UAR” means a Common Unit appreciation right as described in Section 12.

(dd) “UGI” means UGI Corporation, a Pennsylvania corporation, or any successor
thereto.

(ee) “Unit Award” means an award of Common Units as described in Section 11.

3. Administration

(a) Committee. The Plan shall be administered and interpreted by the Committee.
Ministerial functions may be performed by an administrative committee comprised
of Company employees appointed by the Committee.

 

3



--------------------------------------------------------------------------------

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the Grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 19(b) below, and (v) deal with any other matters arising
under the Plan.

(c) Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company and APLP, not as a fiduciary, and in keeping with
the objectives of the Plan and need not be uniform as to similarly situated
Participants.

4. Grants

(a) Grants under the Plan may consist of Options as described in Section 7,
Phantom Units as described in Section 8, Performance Units as described in
Section 9, Unit Awards as described in Section 11, and UARs or Other Unit-Based
Awards as described in Section 12. All Grants shall be subject to such terms and
conditions as the Committee deems appropriate and as are specified in writing to
the Participant in the Grant Letter.

(b) All Grants shall be made conditional upon the Participant’s acknowledgement,
in writing or by acceptance of the Grant, that all decisions and determinations
of the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.

(c) The Committee may make Grants that are contingent on, and subject to,
approval of the Plan, or an amendment to the Plan, by APLP’s Common Unit
holders.

5. Common Units Subject to the Plan

(a) Common Units Authorized. The total aggregate number of Common Units that may
be issued under the Plan is 2,800,000 Common Units, subject to adjustment as
described in subsection (c) below.

(b) Common Unit Counting; Source of Common Units. For administrative purposes,
when the Committee makes a Grant payable in Common Units, the Committee shall
reserve, and count against the Common Unit limit, Common Units equal to the
maximum number of Common Units that may be issued under the Grant. Common Units
issued under the Plan may be authorized but unissued Common Units or reacquired
Common Units, including Common Units purchased on the open market for purposes
of the Plan. If and to the extent Options or

 

4



--------------------------------------------------------------------------------

UARs granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised, and if and to the extent
that any Unit Awards, Phantom Units, Performance Units, or Other Unit-Based
Awards are forfeited, terminated, expire, are cancelled or otherwise are not
paid in full, the Common Units reserved for such Grants shall again be available
for purposes of the Plan. Common Units surrendered in payment of the Exercise
Price of an Option, and Common Units withheld or surrendered for payment of
taxes, shall not be available for re-issuance under the Plan. If UARs are
granted, the full number of Common Units subject to the UARs shall be considered
issued under the Plan, without regard to the number of Common Units issued upon
exercise of the UARs and without regard to any cash settlement of the UARs. To
the extent that a Grant is designated in the Grant Letter to be paid in cash,
and not in Common Units, such Grants shall not count against the Common Unit
limits in subsection (a).

(c) Adjustments. If there is any change in the number or kind of Common Units
outstanding (i) by reason of a distribution in Common Units, spinoff,
recapitalization, Common Unit split, or combination or exchange of Common Units,
(ii) by reason of a merger, reorganization or consolidation, (iii) by reason of
a reclassification, or (iv) by reason of any other extraordinary or unusual
event affecting the outstanding Common Units as a class without APLP’s receipt
of consideration, or if the value of outstanding Common Units is substantially
reduced as a result of a spinoff or APLP’s payment of an extraordinary
distribution, the maximum number of Common Units available for issuance under
the Plan, the kind and number of Common Units covered by outstanding Grants, the
kind and number of Common Units issued and to be issued under the Plan, and the
price per Common Unit or the applicable market value of such Grants shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number of, or change in the kind or value of, the issued Common Units to
preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under the Plan and such outstanding Grants; provided, however, that any
fractional Common Units resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control, the provisions of Section 17 of
the Plan shall apply. Any adjustments to outstanding Grants shall be consistent
with section 409A of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

6. Eligibility for Participation

(a) Eligible Persons. All Employees, including Employees who are officers or
members of the Board, and all Non-Employee Directors shall be eligible to
participate in the Plan.

(b) Selection of Participants. The Committee shall select the Employees and
Non-Employee Directors to receive Grants and shall determine the number of
Common Units subject to each Grant.

7. Options

(a) General Requirements. The Committee may grant Options to an Employee or
Non-Employee Director upon such terms and conditions as the Committee deems
appropriate under this Section 7, if and to the extent permitted by section 409A
of the Code. The Committee

 

5



--------------------------------------------------------------------------------

shall determine the number of Common Units that will be subject to each Grant of
Options to Employees and Non-Employee Directors. Each Grant of Options shall be
subject to such terms and conditions as the Committee deems appropriate and as
are specified in writing to the Participant in the Grant Letter.

(b) Exercise Price and Term.

(i) The Committee may grant Options that are nonqualified options and are not
considered “incentive stock options” under section 422 of the Code.

(ii) The Exercise Price of a Common Unit subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a Common Unit on the Date of Grant.

(iii) The Committee shall determine the term of each Option, which shall not
exceed ten years from the Date of Grant.

(c) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Committee and
specified in the Grant Letter. The Committee may grant Options that are subject
to achievement of performance goals or other conditions. The Committee may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.

(d) Termination of Employment or Service. Except as provided in the Grant
Letter, an Option may only be exercised while the Participant is employed by the
Employer, or providing service as a Non-Employee Director. The Committee shall
determine in the Grant Letter under what circumstances and during what time
periods a Participant may exercise an Option after termination of employment or
service.

(e) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering Common Units owned by
the Participant and having a Fair Market Value on the date of exercise equal to
the Exercise Price or by attestation to ownership of Common Units having an
aggregate Fair Market Value on the date of exercise equal to the Exercise Price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, (iv) if permitted by the Committee,
by surrender of Common Units subject to the Option, or (v) by such other method
as the Committee may approve. Common Units used to exercise an Option shall have
been held by the Participant for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option. Payment for
the Common Units pursuant to the Option, and any required withholding taxes,
must be received by the time specified by the Committee depending on the type of
payment being made, but in all cases prior to the issuance of the Common Units.

8. Phantom Units

(a) General Requirements. The Committee may grant Phantom Units to an Employee
or Non-Employee Director, upon such terms and conditions as the Committee deems
appropriate

 

6



--------------------------------------------------------------------------------

under this Section 8. Each Phantom Unit shall represent the right of the
Participant to receive a Common Unit or an amount based on the value of a Common
Unit. All Phantom Units shall be credited to bookkeeping accounts on the
Company’s records for purposes of the Plan. Each Grant of Phantom Units shall be
subject to such terms and conditions as the Committee deems appropriate and as
are specified in writing to the Participant in the Grant Letter.

(b) Terms of Phantom Units. The Committee may grant Phantom Units that are
payable on terms and conditions determined by the Committee. Phantom Units may
be paid at the end of a specified vesting period or payment may be deferred to a
date authorized by the Committee, consistent with section 409A of the Code. The
Committee shall determine the number of Phantom Units to be granted and the
requirements applicable to such Phantom Units. The Committee may grant
Distribution Equivalents with respect to Phantom Units.

(c) Payment With Respect to Phantom Units. Payment with respect to Phantom Units
shall be made in cash, in Common Units, or in a combination of the two, as
determined by the Committee in the Grant Letter. The Grant Letter shall specify
the maximum number of Common Units that can be issued under the Phantom Units.

(d) Requirement of Employment or Service. Except as provided in the Grant
Letter, all Phantom Units shall be forfeited upon termination of the
Participant’s employment or service.

9. Performance Units

(a) General Requirements. The Committee may grant Performance Units to an
Employee or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 9. Each Performance Unit shall
represent the right of the Participant to receive a Common Unit or an amount
based on the value of a Common Unit. All Performance Units shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan. Each
Grant of Performance Units shall be subject to such terms and conditions as the
Committee deems appropriate and as are specified in writing to the Participant
in the Grant Letter.

(b) Terms of Performance Units. The Committee may grant Performance Units that
are payable based on terms and conditions determined by the Committee, including
achievement of performance goals. Performance Units may be paid at the end of a
specified performance or vesting period or payment may be deferred to a date
authorized by the Committee, consistent with section 409A of the Code. The
Committee shall determine the number of Performance Units to be granted and the
requirements applicable to such Performance Units. The Committee may grant
Distribution Equivalents with respect to Performance Units

(c) Payment With Respect to Performance Units. Payment with respect to
Performance Units shall be made in cash, in Common Units, or in a combination of
the two, as determined by the Committee in the Grant Letter.

(d) Requirement of Employment or Service. Except as provided in the Grant
Letter, all Performance Units shall be forfeited upon termination of the
Participant’s employment or service.

 

7



--------------------------------------------------------------------------------

10. Distribution Equivalents

(a) General Requirements. When the Committee grants Phantom Units, Performance
Units or Other Unit-Based Awards, the Committee may grant Distribution
Equivalents in connection with such Grants under such terms and conditions as
the Committee deems appropriate under this Section 10. Distribution Equivalents
may be paid to Participants currently or may be deferred, consistent with
section 409A of the Code, as determined by the Committee. All Distribution
Equivalents that are not paid currently shall be credited to bookkeeping
accounts on the Company’s records for purposes of the Plan. Distribution
Equivalents may be accrued as a cash obligation, or may be converted to Phantom
Units or Performance Units for the Participant, as determined by the Committee.
Unless otherwise specified in the Grant Letter, deferred Distribution
Equivalents will not accrue interest. The Committee may provide that
Distribution Equivalents shall be payable based on the achievement of specific
performance goals.

(b) Payment with Respect to Distribution Equivalents. Distribution Equivalents
may be payable in cash or Common Units or in a combination of the two, as
determined by the Committee in the Grant Letter.

11. Unit Awards

(a) General Requirements. The Committee may issue Common Units to an Employee or
Non-Employee Director under a Unit Award, upon such terms and conditions as the
Committee deems appropriate under this Section 11. Common Units issued pursuant
to Unit Awards may be issued for cash consideration or for no cash
consideration, and subject to restrictions or no restrictions, as determined by
the Committee. The Committee may establish conditions under which restrictions
on Unit Awards shall lapse over a period of time or according to such other
criteria as the Committee deems appropriate, including restrictions based upon
the achievement of specific performance goals. The Committee shall determine the
number of Common Units to be issued pursuant to a Unit Award. Unit Awards shall
be subject to such terms and conditions as the Committee deems appropriate and
as are specified in writing to the Participant in the Grant Letter.

(b) Requirement of Employment or Service. Except as provided in the Grant
Letter, all Unit Awards shall be forfeited upon termination of the Participant’s
employment or service.

(c) Restrictions on Transfer. While Unit Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
Common Units of a Unit Award except upon death as described in Section 16(a). If
certificates are issued, each certificate for a Unit Award shall contain a
legend giving appropriate notice of the restrictions in the Grant. The
Participant shall be entitled to have the legend removed when all restrictions
on such Common Units have lapsed. The Company may retain possession of any
certificates for Unit Awards until all restrictions on such Common Units have
lapsed.

(d) Right to Vote and to Receive Distributions. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote Common Units subject to Unit Awards and to receive any distributions paid
on such Common Units

 

8



--------------------------------------------------------------------------------

during the restriction period. The Committee may determine that distributions,
if any, on Unit Awards shall be withheld while the Unit Awards are subject to
restrictions and that the distributions shall be payable only upon the lapse of
the restrictions on the Unit Awards, or on such other terms as the Committee
determines. Distributions that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.
Accumulated distributions may accrue interest, as determined by the Committee,
and shall be paid in cash, Common Units, or in such other form as distributions
are paid on Common Units, as determined by the Committee.

12. Unit Appreciation Rights and Other Unit-Based Awards

(a) UARs. The Committee may grant UARs to an Employee or Non-Employee Director
separately or in tandem with an Option, if and to the extent permitted by
section 409A of the Code. The following provisions are applicable to UARs:

(i) General Requirements. The Committee shall establish the number of Common
Units, the terms and the base amount of the UAR at the time the UAR is granted.
The base amount of each UAR shall be not less than the Fair Market Value of a
Common Unit as of the Date of Grant of the UAR. The Committee shall determine
the term of each UAR, which shall not exceed ten years from the Date of Grant.
UARs shall be subject to such terms and conditions as the Committee deems
appropriate and as are specified in writing to the Participant in the Grant
Letter.

(ii) Tandem UARs. The Committee may grant tandem UARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding. In the case of tandem UARs, the number of UARs granted to a
Participant that shall be exercisable during a specified period shall not exceed
the number of Common Units that the Participant may purchase upon the exercise
of the related Option during such period. Upon the exercise of an Option, the
UARs relating to the Common Units covered by such Option shall terminate. Upon
the exercise of UARs, the related Option shall terminate to the extent of an
equal number of Common Units.

(iii) Exercisability. A UAR shall become exercisable in accordance with such
terms and conditions as may be specified. The Committee may grant UARs that are
subject to achievement of performance goals or other conditions. The Committee
may accelerate the exercisability of any or all outstanding UARs at any time for
any reason. Except as provided in the Grant Letter, a UAR may only be exercised
while the Participant is employed by the Employer, or providing service as a
Non-Employee Director. The Committee shall determine in the Grant Letter under
what circumstances and during what periods a Participant may exercise a UAR
after termination of employment or service. A tandem UAR shall be exercisable
only while the Option to which it is related is exercisable.

(iv) Exercise of UARs. When a Participant exercises UARs, the Participant shall
receive in settlement of such UARs an amount equal to the value of the Common
Unit appreciation for the number of UARs exercised. The Common Unit appreciation
for a UAR is the amount by which the Fair Market Value of the underlying Common
Unit on the date of exercise of the UAR exceeds the base amount of the UAR as
specified in the Grant Letter.

 

9



--------------------------------------------------------------------------------

(v) Form of Payment. The Committee shall determine in the Grant Letter whether
the Common Unit appreciation for a UAR shall be paid in the form of Common
Units, cash or a combination of the two. For purposes of calculating the number
of Common Units to be received, Common Units shall be valued at their Fair
Market Value on the date of exercise of the UAR. If Common Units are to be
received upon exercise of an UAR, cash shall be delivered in lieu of any
fractional Common Unit.

(b) Other Unit-Based Awards. The Committee may grant other awards not specified
in Sections 7, 8, 9 or 11 above that are based on or measured by Common Units to
Employees and Non-Employee Directors, on such terms and conditions as the
Committee deems appropriate. Other Unit-Based Awards may be granted subject to
achievement of performance goals or other conditions and may be payable in
Common Units or cash, or in a combination of the two, as determined by the
Committee in the Grant Letter. Other Unit-Based Awards shall be subject to such
terms and conditions as the Committee deems appropriate and as are specified in
writing to the Participant in the Grant Letter. The Committee may grant
Distribution Equivalents with respect to Other Unit-Based Awards.

13. Performance-Based Compensation

(a) Performance Goals. When performance-based Grants are made, the Committee
shall establish in writing (i) the performance goals that must be met, (ii) the
period during which performance will be measured, (iii) the maximum amounts that
may be paid if the performance goals are met, and (iv) any other conditions that
the Committee deems appropriate.

(b) Criteria Used for Performance Goals. The Committee shall use performance
goals based on any criteria that the Committee deems appropriate, including the
following criteria with respect to APLP: Common Unit price, earnings per Common
Unit, price-earnings multiples, net earnings, operating earnings, revenue,
number of days sales outstanding in accounts receivable, productivity, margin,
EBITDA (earnings before interest, taxes, depreciation and amortization),
adjusted EBITDA, as defined by APLP, net capital employed, return on assets,
APLP Common Unit holder return, return on equity, return on capital employed,
growth in assets, Common Unit volume, sales, cash flow, market share, relative
performance to a comparison group designated by the Committee, or strategic
business criteria consisting of one or more objectives based on meeting
specified revenue goals, market penetration goals, customer growth, geographic
business expansion goals, cost targets or goals relating to acquisitions or
divestitures. The performance goals may relate to one or more business units or
the performance of APLP and its subsidiaries as a whole, or any combination of
the foregoing. Performance goals need not be uniform as among Participants.

(c) Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Letter after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Letter.

 

10



--------------------------------------------------------------------------------

14. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Common Units that would otherwise be due to
the Participant in connection with any Grant. The Committee shall establish
rules and procedures for any such deferrals, consistent with applicable
requirements of section 409A of the Code.

15. Withholding of Taxes

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

(b) Election to Withhold Common Units. If the Committee so permits, Common Units
may be withheld to satisfy the Company’s tax withholding obligation with respect
to Grants paid in Common Units, at the time such Grants become taxable, up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.

16. Transferability of Grants

Only the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.

17. Consequences of a Change of Control

(a) Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) APLP shall provide each Participant who holds
outstanding Grants with written notice of the Change of Control, (ii) all
outstanding Options and UARs shall automatically accelerate and become fully
exercisable, (iii) the restrictions and conditions on all outstanding Unit
Awards shall immediately lapse, (iv) all Phantom Units and Performance Units
shall become payable in cash in an amount not less than their target amount or
in a larger amount, up to the maximum Grant value, as determined by the
Committee, and (v) Distribution Equivalents and Other Unit-Based Awards shall
become payable in full in cash, in amounts determined by the Committee.

(b) Assumption of Grants. Upon a Change of Control where APLP is not the
surviving entity (or survives only as a subsidiary of another entity), unless
the Committee determines otherwise, all Grants that remain outstanding after the
Change of Control shall be assumed by, or replaced with comparable Grants by,
the surviving entity (or a parent or subsidiary of the surviving entity).

 

11



--------------------------------------------------------------------------------

(c) Other Alternatives. Notwithstanding the foregoing, subject to subsection
(d) below, in the event of a Change of Control, the Committee may take any of
the following actions with respect to any or all outstanding Grants, without the
consent of any Participant: (i) the Committee may require that Participants
surrender their outstanding Options and UARs for cancellation in exchange for
one or more payments by APLP, in cash or Common Units as determined by the
Committee, in an amount equal to the amount, if any, by which the then Fair
Market Value of the Common Units subject to the Participant’s unexercised
Options and UARs exceeds the Exercise Price or base amount, as applicable, and
on such terms as the Committee determines, (ii) after giving Participants an
opportunity to exercise their outstanding Options and UARs, the Committee may
terminate any or all unexercised Options and UARs at such time as the Committee
deems appropriate, or (iii) with respect to Participants holding Phantom Units,
Performance Units, Distribution Equivalents or Other Unit-Based Awards, the
Committee may determine that such Grants shall terminate and Participants shall
receive one or more payments in settlement of such Phantom Units, Performance
Units, Distribution Equivalents or Other Unit-Based Awards, in such amount and
form and on such terms as may be determined by the Committee. Without limiting
the foregoing, if the per Common Unit Fair Market Value of the Common Units does
not exceed the per Common Unit Exercise Price or base price of an Option or UAR,
neither the Company nor APLP shall be required to make any payment to the
Grantee upon surrender of the Option or UAR. Such surrender or termination shall
take place as of the date of the Change of Control or such other date as the
Committee may specify.

(d) Committee. The Committee making the determinations under this Section 17
following a Change of Control must be comprised of the same members as those of
the Committee immediately before the Change of Control. If the Committee members
do not meet this requirement, the automatic provisions of subsections (a) and
(b) shall apply, and the Committee shall not have discretion to vary them.

(e) Other Transactions. The Committee may provide in a Grant Letter that a sale
or other transaction involving a subsidiary or other business unit of the
Company or APLP shall be considered a Change of Control for purposes of a Grant,
or the Committee may establish other provisions that shall be applicable in the
event of a specified transaction.

18. Requirements for Issuance of Common Units

No Common Units shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Common Units
have been complied with to the satisfaction of the Committee. The Committee
shall have the right to condition any Grant made to any Participant hereunder on
such Participant’s undertaking in writing to comply with such restrictions on
his or her subsequent disposition of such Common Units as the Committee shall
deem necessary or advisable, and certificates representing such Common Units may
be legended to reflect any such restrictions. Certificates representing Common
Units issued under the Plan will be subject to such stop-transfer orders and
other restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon. No
Participant shall have any right as an APLP Common Unit holder with respect to
Common Units covered by a Grant until Common Units have been issued to the
Participant.

 

12



--------------------------------------------------------------------------------

19. Amendment and Termination of the Plan

(a) Amendment or Termination. The Board may amend or terminate the Plan at any
time; provided, however, that the Board shall not amend the Plan without
approval by APLP’s Common Unit holders if such approval is required in order to
comply with applicable stock exchange requirements. No amendment or termination
of this Plan shall, without the consent of the Participant, materially impair
any rights or obligations under any Grant previously made to the Participant
under the Plan, unless such right has been reserved in the Plan or the Grant
Letter, or except as provided in Section 20(c) below. The termination of the
Plan shall not impair the power and authority of the Committee with respect to
an outstanding Grant. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.

(b) No Repricing. Except as provided in Section 5(c), the terms of outstanding
Grants may not be amended to reduce the Exercise Price or base amount, as
applicable, of outstanding Options or UARs or cancel outstanding Options or UARs
in exchange for cash, other Grants or Options or UARs with an Exercise Price or
base amount that is less than the Exercise Price or base amount of the original
Options or UARs without approval by APLP’s Common Unit holders.

20. Miscellaneous

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant options or make other Unit-based awards outside of
this Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving APLP in substitution for a grant made by another party to such
transaction. The terms and conditions of the Grants may vary from the terms and
conditions required by the Plan and from those of the substituted grants, as
determined by the Committee.

(b) Reduction of Responsibilities. The Committee shall have discretion to adjust
a Participant’s outstanding Grants if the Participant’s authority, duties or
responsibilities are significantly reduced.

(c) Compliance with Law. The Plan, the exercise of Options or UARs and the
obligations of APLP or the Company to issue or transfer Common Units under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. It is the
intent of the Company, to the extent applicable, that Grants comply with the
requirements of section 409A of the Code or an exception from such requirements.
To the extent that any legal requirement of

 

13



--------------------------------------------------------------------------------

section 16 of the Exchange Act or section 409A of the Code as set forth in the
Plan ceases to be required under section 16 of the Exchange Act or section 409A
of the Code, that Plan provision shall cease to apply. The Committee may revoke
any Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The Committee may, in its
sole discretion, agree to limit its authority under this Section.

(d) Section 409A. The Plan and Grants under the Plan are intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payments may only be made upon an event and in a manner permitted by section
409A, to the extent applicable. Notwithstanding anything in a Grant Letter to
the contrary, if required by section 409A, if a Participant is considered a
“specified employee” for purposes of section 409A and if payment of any amounts
under the Grant Letter is required to be delayed for a period of six months
after separation from service pursuant to section 409A, payment of such amounts
shall be delayed as required by section 409A, and the accumulated amounts shall
be paid in a lump sum payment within ten days after the end of the six-month
period (or within 60 days after the death of the Participant, if the Participant
dies during the postponement period). Under a Grant that is subject to 409A, all
payments to be made upon a termination of employment may only be made upon a
“separation from service” under section 409A and, unless the Grant Letter
provides otherwise, the right to a series of installment payments shall be
treated as a right to a series of separate payments. In no event may a
Participant, directly or indirectly, designate the calendar year of a payment
other than in accordance with section 409A.

(e) Enforceability; Successors. The Plan shall be binding upon and enforceable
against the Company, APLP and their successors and assigns. Any and all
obligations of the General Partner under this Plan shall constitute obligations
of the General Partner under the APLP Partnership Agreement and shall be assumed
by any successor General Partner approved pursuant to the APLP Partnership
Agreement or the transferee of or successor to all of the General Partner’s
partnership interest as a general partner in APLP pursuant to the APLP
Partnership Agreement.

(f) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
Neither the Company nor APLP shall be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any Grants under this Plan. Nothing contained in the Plan and no action taken
pursuant hereto shall create or be construed to create a fiduciary relationship
between the Company or APLP and any Participant or any other person. No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of the Company or APLP. To the extent
that any person acquires a right to receive payment from the Company or APLP
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company or APLP.

(g) Rights of Participants. Nothing in this Plan shall entitle any Employee,
Non-Employee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.

(h) No Fractional Common Units. No fractional Common Units shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other

 

14



--------------------------------------------------------------------------------

awards or other property shall be issued or paid in lieu of such fractional
Common Units or whether such fractional Common Units or any rights thereto shall
be forfeited or otherwise eliminated.

(i) Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(j) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Letters issued under the Plan shall be governed and construed by
and determined in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflict of laws provisions thereof.

 

15



--------------------------------------------------------------------------------

AMERIGAS PROPANE, INC.

2010 LONG-TERM INCENTIVE PLAN

ON BEHALF OF AMERIGAS PARTNERS, L.P.

Exhibit A

For purposes of this Plan, the term “Change of Control,” and defined terms used
in the definition of “Change of Control,” shall have the following meanings:

(1) “Change of Control” shall mean:

(i) Any Person (except UGI, any UGI Subsidiary, any employee benefit plan of UGI
or of any UGI Subsidiary, or any Person or entity organized, appointed or
established by UGI for or pursuant to the terms of any such employee benefit
plan), together with all Affiliates and Associates of such Person, becomes the
Beneficial Owner in the aggregate of twenty percent (20%) or more of either
(i) the then outstanding shares of common stock of UGI (the “Outstanding UGI
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of UGI entitled to vote generally in the election of directors (the
“UGI Voting Securities”); or

(ii) Individuals who, as of the beginning of any twenty-four (24) month period,
constitute the UGI Board of Directors (the “Incumbent UGI Board”) cease for any
reason to constitute at least a majority of the Incumbent UGI Board, provided
that any individual becoming a director of UGI subsequent to the beginning of
such period whose election or nomination for election by the UGI stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent UGI Board shall be considered as though such individual were a
member of the Incumbent UGI Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of UGI (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

(iii) Completion by UGI of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding UGI Common Stock and UGI Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding UGI Common Stock and UGI Voting Securities, as the case may be; or

(iv) Completion of (a) a complete liquidation or dissolution of UGI or (b) sale
or other disposition of all or substantially all of the assets of UGI other than
to a corporation with respect to which, following such sale or disposition, more
than fifty percent (50%) of,

 

16



--------------------------------------------------------------------------------

respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the Beneficial Owners, respectively, of the Outstanding UGI Common Stock and UGI
Voting Securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the Outstanding UGI Common Stock and
UGI Voting Securities, as the case may be, immediately prior to such sale or
disposition; or

(v) Completion by the Company, Public Partnership or the Operating Partnership
of a reorganization, merger or consolidation (a “Propane Business Combination”),
in each case, with respect to which all or substantially all of the individuals
and entities who were the respective Beneficial Owners of the Company’s voting
securities or of the outstanding units of AmeriGas Partners, L.P. (“Outstanding
Units”) immediately prior to such Propane Business Combination do not, following
such Propane Business Combination, Beneficially Own, directly or indirectly,
(a) if the entity resulting from such Propane Business Combination is a
corporation, more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of such corporation in substantially the same
proportion as their ownership immediately prior to such Combination of the
Company’s voting securities or the Outstanding Units, as the case may be, or,
(b) if the entity resulting from such Propane Business Combination is a
partnership, more than fifty percent (50%) of the then outstanding common units
of such partnership in substantially the same proportion as their ownership
immediately prior to such Propane Business Combination of the Company’s voting
securities or the Outstanding Units, as the case may be; or

(vi) Completion of (a) a complete liquidation or dissolution of the Company, the
Public Partnership or the Operating Partnership or (b) sale or other disposition
of all or substantially all of the assets of the Company, the Public Partnership
or the Operating Partnership other than to an entity with respect to which,
following such sale or disposition, (I) if such entity is a corporation, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Company’s voting securities or of the Outstanding Units, as the case may be,
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Company’s voting securities or of the
Outstanding Units, as the case may be, immediately prior to such sale or
disposition, or, (II) if such entity is a partnership, more than fifty percent
(50%) of the then outstanding common units is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Company’s voting securities or
of the Outstanding Units, as the case may be, immediately prior to such sale or
disposition in substantially the same proportion as their ownership of the
Company’s voting securities or of the Outstanding Units immediately prior to
such sale or disposition; or

(vii) UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding general partnership interests of the Public Partnership or
the Operating Partnership; or

 

17



--------------------------------------------------------------------------------

(viii) UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of the Company or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; or

(ix) The Company is removed as the general partner of the Public Partnership by
vote of the limited partners of the Public Partnership, or is removed as the
general partner of the Public Partnership or the Operating Partnership as a
result of judicial or administrative proceedings involving the Company, the
Public Partnership or the Operating Partnership.

(2) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(3) A Person shall be deemed the “Beneficial Owner” of any securities: (i) that
such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 3 shall cause a Person engaged
in business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty (40) days after the date
of such acquisition.

(4) “Operating Partnership” shall mean AmeriGas Propane, L.P.

(5) “Public Partnership” shall mean AmeriGas Partners, L.P.

 

18



--------------------------------------------------------------------------------

(6) “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.

(7) “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI directly or indirectly, owns at least fifty percent (50%) of
the profits or capital interests.

(8) “UGI” shall mean UGI Corporation, a Pennsylvania corporation, or any
successor thereto.

 

19